365 So. 2d 207 (1978)
C. B. JACKSON & SONS CONSTRUCTION COMPANY, a Florida Corporation, Appellant,
v.
Robert DAVIS and Jean Davis, His Wife, Appellees.
No. 78-139.
District Court of Appeal of Florida, Third District.
December 12, 1978.
Jeffrey M. Feuer, Miami, for appellant.
du Fresne & du Fresne and Elizabeth J. du Fresne, Miami, for appellees.
Before HUBBART, KEHOE and SCHWARTZ, JJ.
*208 KEHOE, Judge.
Appellant, plaintiff below, brings this appeal from an order dated November 18, 1977, dismissing its complaint in a mechanic's lien case and entering final judgment for appellees, defendants below. We reverse.
The order appealed and the record show that the trial court dismissed appellant's complaint on the grounds that it had not complied with Chapter 468, Florida Statutes (1975) and Section 10-5, Metropolitan Code of Dade County, requiring it to be licensed as a "contractor" or "general contractor" to perform certain work under a construction contract between the parties. In our opinion, the failure to follow the licensing procedure of these Sections would not preclude appellant from maintaining a cause of action based on quantum meruit, although it might subject it to certain other penalties. See, e.g., Wood v. Black, 60 So. 2d 15 (Fla. 1952); and Warren v. Bill Ray Construction Co., Inc., 269 So. 2d 25 (Fla. 3d DCA 1972). See generally Annot., 82 A.L.R. 2d 1429 (1962). Accordingly, the order appealed is reversed and the cause is remanded for further proceedings not inconsistent with this opinion.
Reversed and remanded.